      Case 1:20-cv-09120-LTS-GWG Document 1 Filed 10/30/20 Page 1 of 14



Scott M. Riemer (SR 5005)
RIEMER HESS LLC
Attorneys for Plaintiffs
275 Madison Avenue, 26th Floor
New York, New York 10016
(212) 297-0700
sriemer@riemerhess.com


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 COLIN D., a minor, and JOSEPH D., individually, and         Index No. 1:20-cv-9120
 as guardian of Colin D.,

                              Plaintiffs,                    COMPLAINT
                -against-
                                                             ECF CASE
 MORGAN STANLEY MEDICAL PLAN;
 OPTUM GROUP, LLC; and
 UNITED BEHAVIORAL HEALTH, INC.

                              Defendants.



       Plaintiffs Colin D., a minor, and Joseph D., individually and as guardian of Colin D., by

their attorneys Riemer Hess LLC, complaining of unlawful conduct by Defendants Morgan

Stanley Medical Plan (“the Plan”); Optum Group, LLC (“Optum”); and United Behavioral Health,

Inc. (“UBH”), allege:

       1.      This is an action arising under the Employee Retirement Income Security Act of

1974, as amended (“ERISA”), 29 U.S.C. §1001, et seq., for violations of the Mental Health Parity

and Addiction Equity Act of 2008 (the “Parity Act”) and to recover prejudgment interest,

attorneys’ fees, and costs.

       2.      This Court has subject matter jurisdiction pursuant to Section 502(e)(1) of ERISA,

29 U.S.C. § 1132(e)(1) and 28 U.S.C. § 1331. Under Section 502(f) of ERISA, 29 U.S.C. §
       Case 1:20-cv-09120-LTS-GWG Document 1 Filed 10/30/20 Page 2 of 14




1132(f), this Court has jurisdiction without respect to the amount in controversy or the citizenship

of the parties.

        3.        Venue is properly in this District pursuant to Section 502(e)(2) of ERISA, 29 U.S.C.

§ 1132(e)(2), in that the breaches took place in this District and the Defendants reside in or may

be found in this District.

                                           THE PARTIES

        4.        Joseph D. was and is an employee of Morgan Stanley & Co., LLC, as a benefit of

which employment he, his spouse, and his dependents are covered by the Plan.

        5.        Upon information and belief, the Plan is self-insured by Morgan Stanley & Co.,

LLC and, therefore, benefits provided under the Plan are ultimately paid for by Morgan Stanley &

Co., LLC.

        6.        Joseph D. is Colin D.’s father.

        7.        Colin D. is a minor dependent of Joseph D.

        8.        Plaintiffs have standing to bring this action pursuant to 29 U.S.C. §1132(a)(1)(B).

        9.        Optum, as a claims administrator of the Plan, devised and promulgated the Level

of Care Guideline for the Mental Health Residential Treatment Center Level of Care (the “Optum

Guideline”).

        10.       UBH, a subsidiary of Optum, is the claims administrator of the Outpatient Mental

Health & Substance Abuse portion of the Plan. UBH was the decision-maker in Plaintiffs’ claim

for benefits.

                                     STANDARD OF REVIEW

        11.       This case is subject to a de novo review because the Plan does not contain an

effective grant of discretionary authority to UBH.



                                                    2
      Case 1:20-cv-09120-LTS-GWG Document 1 Filed 10/30/20 Page 3 of 14




        12.     Even if the Plan did grant discretionary authority to UBH, this matter is still subject

to a de novo review due to UBH’s procedural violations.

        13.     During the claims and administrative review process UBH failed to comply with

the Department of Labor’s claims-procedure regulations, and its failure to comply was neither

inadvertent nor harmless.

        14.     Upon information and belief, UBH has not adopted claims procedures in

accordance with the Department of Labor regulations.

        15.     Due to UBH’s procedural violations, UBH forfeited its entitlement to any deference

granted by the plan document.

        16.     For these reasons, this case is subject to a de novo review.

                                THE CONFLICT OF INTEREST

        17.     At all relevant times, UBH has been operating under a conflict of interest because,

on the one hand, UBH is a claims decision-maker that must act in the best interests of beneficiaries,

including Joseph D. and Colin D., and, on the other hand, UBH is incentivized to save Morgan

Stanley money by denying claims, including Plaintiffs’ claim, so that Morgan Stanley will

continue to keep UBH as its claims administrator.

        18.     UBH’s determination was influenced by its conflict of interest.

        19.     At all relevant times, UBH’s conflict of interest extended to and infected its non-

examining medical consultants that examined documents and rendered opinions in connection with

Plaintiffs’ claim.

        20.     Upon information and belief, during all relevant times, the non-examining paper

reviewers, Kathy C. Scott-Gurnell, M.D., Michael Soto, M.D., and Sabah Chammas, M.D. were

in-house, salaried medical consultants employed by UBH.



                                                  3
      Case 1:20-cv-09120-LTS-GWG Document 1 Filed 10/30/20 Page 4 of 14




        21.     UBH knows, or has reason to know, that its in-house medical consultants and the

medical consultants hired and/or retained to complete file reviews serve only insurance companies

and never individual claimants.

        22.     Upon information and belief, UBH pays substantial sums of money to its medical

consultants, whether in-house or independent contractors, to conduct reviews of UBH’s insureds.

        23.     Because the medical consultants derive substantial income from performing file

reviews of UBH insureds, the medical consultants have an incentive to provide file reviews that

UBH deems favorable in order to perform future file reviews for UBH.

        24.     UBH has failed to take active steps to reduce potential bias and to promote the

accuracy of its coverage determinations.

                                      THE OPTUM GUIDELINE

        25.     In evaluating participant claims for treatment, UBH relies on guidelines provided

by Optum. In this particular instance, UBH relied on the Optum Guideline.

        26.     For a member to be admitted to an in-patient program for mental health issues, the

Optum Guideline requires that the “member’s current condition cannot be safely, efficiently, and

effectively assessed and/or treated in a less intensive level of care” or the “member’s condition

and/or the member’s history of response to treatment suggest that there is imminent or current risk

of harm to self, others, and/or property which cannot be safely, efficiently, and effectively managed

in a less intensive level of care.”

        27.     The Optum Guideline requires that the admission criteria continue to be met to

qualify for continuing stay.

        28.     Residential treatment for mental illnesses always involves sub-acute in-patient

treatment. If a patient is acute – threatening the lives of themselves or others, or if they are



                                                 4
      Case 1:20-cv-09120-LTS-GWG Document 1 Filed 10/30/20 Page 5 of 14




psychotic – they could not be cared for in a residential treatment setting.

       29.     The Optum Guideline therefore ignores generally accepted medical practice, and is

therefore an unreasonable guideline.

                    DEFENDANTS’ ERRONEOUS DETERMINATIONS

       30.     Joseph D.’s minor son, Colin D., has suffered from an inability to control his

emotions, often resulting in violent outbursts, from an early age.

       31.     After Joseph D. tried and failed to adequately deal with Colin D.’s problems via

mental health treatment from his pediatrician, several licensed therapists, and a psychiatrist;

prescription mood regulators; a boys Catholic preparatory school; a military camp; a partial

hospitalization; and an intensive outpatient program, Joseph D. sought the advice of a therapeutic

placement specialist. On that specialist’s recommendation, UBH authorized treatment for Colin

D. at Viewpoint Center – a short-term residential facility – from August to September of 2018.

       32.     On discharge, the unanimous recommendation of the multidisciplinary treatment

team at Viewpoint Center was that Colin D. attend a long-term residential treatment center.

       33.     UBH initially authorized long-term residential treatment for Colin D. at The

Heritage Community (“Heritage”).

       34.     On September 26, 2018, with UBH authorization, Colin D. enrolled in a long-term

residential treatment at Heritage.

       35.     Following his admission to The Heritage Community on September 26, 2018, Colin

D. continued to receive medically necessary treatment there for several more months, until

December 21, 2019.

       36.     On or about October 11, 2018, UBH decided that coverage for Colin D.’s treatment

was “not available” beyond September 29, 2018 – a mere 3 days post-admission – because “your



                                                 5
      Case 1:20-cv-09120-LTS-GWG Document 1 Filed 10/30/20 Page 6 of 14




child’s condition no longer meets Guidelines for further coverage of treatment in this setting.” The

“Guidelines” to which this letter refers is the Optum Guideline.

       37.     UBH’s October 11, 2018 no-coverage decision was inconsistent with the Optum

Guideline. Colin D.’s claim met all necessary criteria of the Optum Guideline.

       38.     But as described above, the Optum Guideline itself ignores generally accepted

medical practice.

       39.     UBH’s October 11, 2018 no-coverage finding diametrically contradicts the

evaluations and recommendations of: (a) the physicians and treatment specialists at Viewpoint

Center; (b) Colin D.’s personal pediatric physician, psychiatrist, and therapist; and (c) the

physicians and treatment specialists at The Heritage Community.

       40.     The physicians and treatment specialists at The Heritage Community wrote to UBH

on or about April 4, 2019 that, “consistent with best clinical practices”:

       [Colin D.] met your criteria for admittance to our program and continues to meet
       the continuing stay criteria. [Colin D.] requires 24 hour 7 days a week care in order
       to keep himself and others safe. Before coming to Heritage he had violent outbursts
       and his cognitive and behavioral functioning interfered with his daily living,
       making it impossible for him to be managed in a lower level of care. Since coming
       to Heritage he has continued to show questionable judgment that would put him or
       others in danger, he has shown violent outbursts that have led to the destruction of
       property, and he has continued to struggle with his daily living skills without
       support.

                                                ***

       It is true that he has made progress, but it is not accurate that there are no safety
       concerns, and that he does not meet the criteria for continued care.


       41.     UBH’s initial adverse determination letter provided insufficient explanation as to

how the adverse determination was reached. Nor did the adverse determination letter specify what

information was necessary from Joseph D. to perfect the claim on appeal.



                                                  6
      Case 1:20-cv-09120-LTS-GWG Document 1 Filed 10/30/20 Page 7 of 14




        42.       As a result of UBH’s no-coverage determination, Joseph D. could only pay for

Colin D.’s medically necessary treatment until December 21, 2019.

        43.       After UBH’s no-coverage determination, Joseph D. sent three separate, timely

appeal letters.

        44.       UBH’s response to each of those letters was a further denial.

        45.       In none of UBH’s letters to Joseph D. did it describe what information Joseph D.

could provide that might help UBH make a decision.

        46.       Using his best judgment, Joseph D.’s appeals provided UBH with several

supportive letters of medical necessity from Colin D.’s treating providers, explanations of the

extensive efforts to treat Colin D. using less extreme methods, explanations of Colin D.’s history

of violent behavior and threats of violence, and other additional information.

        47.       UBH denied all of Joseph D.’s appeals.

        48.       Rather than acknowledging Colin D.’s long history of mental health problems,

including, but not limited to, his need for treatment at the residential treatment level of care, UBH

denied Colin D.’s treatment on the basis that he was “doing better” or had “made progress” in his

first three days at Heritage.

        49.       None of UBH’s denials addressed Colin D.’s uncontrolled rageful and violent

episodes that lead up to his admission to Viewpoint and then Heritage.

        50.       None of UBH’s denials addressed Colin D.’s continued anger, emotional

dysregulation, aggression, and poor peer relationships throughout his stay at Heritage.

        51.       None of UBH’s denials acknowledged that throughout his stay at Heritage, Colin

D. continued to have multiple violent outbursts which led to the destruction of property, that Colin

D. continued to show questionable judgment that would put him or others in danger, or that he



                                                   7
      Case 1:20-cv-09120-LTS-GWG Document 1 Filed 10/30/20 Page 8 of 14




continued to struggle with daily living skills.

       52.     And none of UBH’s denials addressed the opinion of Colin D.’s treating providers

that Colin D. would decompensate at a lower level of care and pose a risk to himself or others.

       53.     None of UBH’s medical reviewers or other employees or agents ever examined

Colin D. in person.

       54.     Each of the three doctors who reviewed Colin D.’s claim for UBH were employees

of UBH, and each used substantially the same language to deny Colin D.’s claim.

       55.     UBH’s denials also failed to account for the multiple methods of treatment of Colin

D. that were attempted prior to his admission at Heritage.

       56.     Colin D.’s first outpatient therapy began more than ten years ago, when Colin D.

had just started Second Grade. Colin D.’s first medication for behavioral issues was prescribed

two years later when Colin D. was in Fourth Grade. Many therapists, doctors, and changes to

Colin D.’s medication regimen were attempted over the course of the next four years. Eventually,

Colin D. was sent to an all-boys Catholic preparatory school for high school and a military camp

during the summer.

       57.     In April 2018, Colin D. was admitted to a partial hospital program at Princeton

House Behavioral Health for three weeks. After the partial hospitalization, Colin D.’s treatment

continued at Princeton House’s intensive outpatient program.

       58.     In August 2018, Colin D. was admitted to ViewPoint Center, a short-term inpatient

mental health treatment and assessment hospital that provides comprehensive diagnostic and

treatment assessment. Colin D.’s admission to Heritage immediately followed his discharge from

ViewPoint Center.

       59.     Defendants denied Joseph D.’s appeals despite the mandates of the Parity Act,



                                                  8
       Case 1:20-cv-09120-LTS-GWG Document 1 Filed 10/30/20 Page 9 of 14




despite the medical consensus among Colin D.’s treating providers that his admission and

continuing care at Heritage was medically necessary, and despite the medical consensus among

Colin D.’s treating providers that his admission and continuing care at Heritage met Defendants’

criteria.

         60.   This action followed the denial of two internal appeals, one external appeal, and the

exhaustion of all administrative remedies available to Plaintiffs.

                                         COUNT I
               (Claim for Recovery of Benefits Under 29 U.S.C. § 1132(a)(1)(B))

         61.   Plaintiffs repeat and re-allege the allegations set forth in paragraphs 1 through 60

above.

         62.   This count is authorized by 29 U.S.C. §1132(a)(1)(B).

         63.   ERISA imposes higher-than-marketplace quality standards on insurers and plan

administrators. It sets forth a special standard of care upon plan fiduciaries such as Optum and

UBH, acting as agents of the Plan, to “discharge [their] duties in respect to claims processing solely

in the interests of the participants and beneficiaries” of the Plan. 29 U.S.C. §1104(a)(1).

         64.   ERISA also underscores the particular importance of accurate claims processing

and evaluation by requiring that administrators provide a “full and fair review” of claim denials

and to engage in a meaningful dialogue in the pre-litigation appeal process. 29 U.S.C. §1133(2).

         65.   Defendants breached their fiduciary duties to Colin D. when they failed to comply

with their obligations under 29 U.S.C. §1104 and 29 U.S.C. §1133 to act solely in Colin D.’s

interest, and for the exclusive purpose of providing benefits to ERISA participants and

beneficiaries and to provide a full and fair review of Colin D.’s claims.

         66.   Defendants have financial conflicts of interest with respect to administering,

monitoring, and eventually denying Colin D.’s claims.


                                                  9
     Case 1:20-cv-09120-LTS-GWG Document 1 Filed 10/30/20 Page 10 of 14




       67.     UBH and its medical consultants were influenced by the financial conflict of

interest when deciding to deny Colin D.’s benefits under the Plan.

       68.     The unlawful behavior of Defendants is evidenced by the following:

               a. Denying Plaintiffs’ claim at a time when Defendants knew that Plaintiffs were

                   entitled to said benefits under the terms of the Plan, in bad faith and contrary

                   to the Plan;

               b. Terminating previously approved benefits in the absence of significant medical

                   improvement;

               c. Ignoring Colin D.’s treating providers’ assessments of his medical conditions,

                   without any basis or explanation for doing so in violation of 29 C.F.R. §

                   2560.503-1(h)(2)(iv);

               d. Relying on non-examining medical consultants to deny a claim supported by

                   the treating providers;

               e. Relying on non-examining medical consultants who did not consider or

                   comment on all relevant information;

               f. Relying on non-examining medical consultants on appeal who improperly

                   afforded deference to the adverse opinions and reports of non-examining

                   medical consultants previously obtained by UBH, in violation of 29 C.F.R.

                   §2560.503-1(h)(2)(ii) and (v);

               g. “Cherry-picking” and selectively highlighting certain factors to cast a

                   favorable light on its position, while ignoring the conclusions and reports of

                   Colin D.’s treating providers regarding the conditions for which they render

                   treatment;



                                               10
      Case 1:20-cv-09120-LTS-GWG Document 1 Filed 10/30/20 Page 11 of 14




                h. Engaging in a pattern of procedural irregularities to advance its own corporate

                    interests in terminating benefits, to the detriment of Plan participants;

                i. Failing to provide a “full and fair review” as Defendants were obligated to do

                    pursuant to 29 C.F.R. §2560.503-1(h)(4);

                j. Failing to provide Plaintiffs with an adequate description of any additional

                    material or information necessary to perfect their claim in violation of 29

                    C.F.R. §2560.503-1(g)(1)(iii);

                k. Failing to maintain and utilize “reasonable claims procedures” as it was

                    obligated to do pursuant to 29 CFR § 2560.503-1(b), in violation of ERISA;

                l. Failing to follow its own internal claims administration policies and

                    procedures;

                m. Failing to conduct an adequate medical review to determine the specific basis

                    of Colin D.’s admission and continuing care;

                n. Consistently acting in its own corporate interests instead of those of the Plan

                    and its participants; and

                o. Failing to provide Plaintiffs all materials relevant to their claim.

       69.     Instead of conducting a full and fair review, UBH created an artificial reason for

denying Plaintiffs’ claim. UBH made conclusions that are directly contradicted by the medical

evidence and misinterpreted or ignored the conclusions of Colin D.’s treating providers about the

conditions for which they rendered treatment/evaluation.

       70.     UBH placed its financial interests in reducing its expenses and increasing its

profitability above Plaintiffs’ interests under the Plan.

       71.     The actions of Defendants in failing to provide coverage for Colin D.’s medically



                                                  11
      Case 1:20-cv-09120-LTS-GWG Document 1 Filed 10/30/20 Page 12 of 14




necessary treatment at Heritage are a violation of the terms of the Plan and its medical necessity

criteria.

         72.   Despite the facts that (a) The Plan provides for insurance coverage for long-term

residential treatment and (b) generally accepted standards of care are widely available and well-

known to Optum, Optum promulgated the Optum Guideline, which is unduly restrictive in

comparison with those that are generally accepted.

         73.   As a result of UBH’s use of the Optum Guideline, Plaintiffs’ claims for long-term

residential treatment, which should have been covered by The Plan, were wrongfully denied.

         74.   As a result, Plaintiffs have suffered money damages.

                               SECOND CAUSE OF ACTION
      (Claim for Violation of the Parity Act and the ACA Under 29 U.S.C. §1132(a)(3))

         75.   Plaintiffs repeat and re-allege the allegations set forth in paragraphs 1 through 74

above.

         76.   The Parity Act is incorporated into ERISA and is enforceable by ERISA

participants and beneficiaries as a requirement of both ERISA and the Parity Act.

         77.   The requirements of the Patient Protection and Affordable Care Act (the “ACA”)

also apply to the Plan through its incorporation into ERISA and preclude the ability of the Plan to

restrict or exclude coverage for programs or facilities that are licensed under state law to provide

the services in question.

         78.   Generally speaking, the Parity Act requires ERISA plans to provide no less

generous coverage for treatment of mental health and substance use disorders than they provide

for treatment of medical/surgical disorders.

         79.   Specifically, the Parity Act prohibits ERISA plans from imposing treatment

limitations on mental health or substance use disorder benefits that are more restrictive than the


                                                12
     Case 1:20-cv-09120-LTS-GWG Document 1 Filed 10/30/20 Page 13 of 14




predominant treatment limitations applied to substantially all medical and surgical benefits and

also makes illegal separate treatment limitations that are applicable only with respect to mental

health or substance use disorder benefits. 29 U.S.C.§1185a(a)(3)(A)(ii).

       80.     Impermissible nonquantitative treatment limitations under the Parity Act include,

but are not limited to, restrictions based on geographic location, facility type, provider specialty,

and other criteria that limit the scope or duration of benefits for mental health or substance use

disorder treatment. 29 C.F.R. §2590.712(c)(4)(ii)(H).

       81.     Comparable benefits offered by the Plan for medical/surgical treatment analogous

to the benefits the Plan excluded for Colin D.’s treatment at Heritage include sub-acute inpatient

treatment, custodial care, and skilled care settings such as skilled nursing facilities, inpatient

hospice care, and rehabilitation facilities. For none of these types of treatment do Defendants

exclude coverage for medically necessary care of medical/surgical conditions based on a need for

24-hour care, an imminent or current risk of harm to self, others, and/or property, or because the

condition cannot be safely, efficiently, and effectively treated in a less intensive level of care in

the manner they excluded coverage of treatment for Colin D. at Heritage.

       82.     In addition, the Defendants violate 29 C.F.R. §2590.712(c)(4)(i) because the terms

of the Plan and the criteria utilized by Defendants, as written or in operation, use processes,

strategies, standards, or other factors to limit coverage for mental health or substance use disorder

treatment in a way that is inconsistent with, and more stringently applied, than the processes,

strategies, standards or other factors used to limit coverage for medical/surgical treatment in the

same classification.

       83.     Defendants’ imposition of requirements for coverage of the sub-acute treatment

provided at Heritage that are more stringent than those required to be licensed as a residential



                                                 13
     Case 1:20-cv-09120-LTS-GWG Document 1 Filed 10/30/20 Page 14 of 14




treatment facility under Utah law is a violation of the ACA.

       84.     Defendants’ actions, as outlined above, have caused damage to Plaintiffs in the

form of denial of payment.

       85.     Defendants are responsible to pay Colin D.’s medical expenses as benefits due

under ERISA, the Parity Act, and the ACA, together with prejudgment interest and attorney fees

and costs.

               WHEREEFORE, Plaintiffs demand judgment against Defendants:

         A.    Judgment in the total amount that is owed for Colin D.’s medically necessary

treatment at Heritage under the terms of the Plan, together with interest thereon;

         B.    For the costs of this action and Plaintiffs’ attorney’s fees, pursuant to Section

502(g) of ERISA, 29 U.S.C. § 1132(g)(1);

         C.    For such other and further relief as may be deemed just and proper by the Court.



                                                      Respectfully submitted,


                                              By:     /s/ Scott M. Riemer
                                                      Scott M. Riemer (SR 5005)
                                                      RIEMER HESS LLC
                                                      Attorneys for Plaintiffs
                                                      275 Madison Avenue, 26th Floor
                                                      New York, New York 10016
                                                      (212) 297-0700
                                                      sriemer@riemerlawfirm.com




                                                 14
